DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-14, 17-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, “wherein the first slot is at least as long as a length of the first lateral edge, wherein the second slot is at least as long as a length of the second lateral edge… light emitted by the one or more LEDs enters the lightguide through the first longitudinal edge and a portion of the light emitted by the one or more LEDs exits the second longitudinal edge.” The blade style light guide in the specific frame as claimed is not taught in the prior art, nor is it an obvious modification of the prior art. 
Claims 2-11 are allowed based on their dependence from claim 1. 
Claim 12 recites, inter alia, “a fastener extending through an opening of the heat sink base fin and an opening of the heat sink cap fin to securely couple the heat sink cap to the heat sink base”. The additional heat sink cap structure, in light of the light guide plate structure, is not taught by the prior art and is not an obvious modification. 
Claims 13, 14 are allowed based on their dependence from claim 12. 
Claim 17 is allowed for the same reason. 
Claim 18 is allowed based on its dependence on claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875